 In the Matter Of RED Top TRUCKING CORPORATIONandANTHONYPEZZULLO, ANTHONY IOVINO, AUGUST HAREUTER, WILLIAM BYRNES,AND CHRISTOPHER BYRNESCase No. C-1976.-Decided October 16, 1941Jurisdiction:motor transportation industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Mark Lauter,for the Board.Mr. Jacob P. Poses,of New.York City, for the respondent.Mr. Frank A. Amuso,of New York City, for the charging parties.Mr. George A. Koplow,of counsel to the Board.DECISIONANDORDER'STATEMENT OF THE CASEUpon first amended charges duly filed by. Anthony Pezzullo,Anthony lovino, August Hareuter,l William Byrnes, and ChristopherByrnes, herein called the charging parties, the National Labor Rela-tions Board, herein called the Board, by the Regional Director forthe Second Region (New York City), issued its complaint datedAugust 4, 1941, against Red Top Trucking Corporation, New YorkCity, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and 3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat,. 449, hereincalled the Act.Copies of the complaint and notice of hearing wereduly served upon the respondent and the charging parties.Concerning the unfair labor practices, the complaint alleged insubstance (1) that the respondent on or about September 9, 1940,discharged Anthony Pezzullo; on or about August 1, 1940, dischargedAnthony Iovino; on or about September 16, 1940, discharged AugustHareuter; on or about July 29, 1940, discharged William Byrnes; andon or about January 9, 1941, discharged Christopher Byrnes, because3Hareuter is erroneously referred to as Hareeuter in the stipulation set forth below.36 N. L. R. B., No. 25.147 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey joined or assisted the International Brotherhood of Teamsters,'Chauffeurs,Stablemen and Helpers,Local 816, A. F. of L.,hereincalled the Union, or engaged in other concerted activities for thepurposes of. collectivebargainingor other mutual aid or protection;(2) that the respondent,from on or about July 1940 to the date ofissuance of the complaint,urged, persuaded,and warned its employeesto refrainfrom aiding, becoming, or remainingmembers. of the Union,and threatened said employeeswith dischargeor other reprisals ifthey aided saidUnionor members thereof.On August 18, 1941, therespondent filed an answer admitting,that it had been engaged ininterstate commerce, but denying the allegations of unfair- laborpractices in the complaint.On August26;, 1941, and' again:on Sep-tember 11, 1941, the Regional Director issued and duly served noticesof postponement of the hearing.On September 10, 1941,the respondent,the chargingparties; andcounsel for' the Board entered into a stipulation.The stipulationprovides as follows :It is hereby stipulated and agreed by and between Red TopTrucking Corporation,hereinafter referred to as the "Respond-ent," by Jacob P. Poses, its attorney,and AnthonyPezzullo,Anthony Iovino, August Hareuter,William Byrnes and Chris-topher Byrnes, by Frank A. Amuso,their attorney,and MarkLauter, attorney for the National Labor Relations Board, SecondRegion :1.Upon the first amended charge duly fil'edfAugust 2, 1941,by Anthony Pezzullo,Anthony lovino, August Hareuter, Wil-lia.m Byrnes:and, Christopher' Byrnes, by Frank A. Amuso, theirattorney,the National Labor Relations Board, hereinafter re-ferred to as the"Board',"by Elinore M. Herrick,Regional Direc-tor for the Second Region, acting pursuant to authority grantedin Section 10'(b) of the National Labor, Relations' Act, 49 Stet.[sic] 449; approved July 5th, 1935,hereinafter referred to as the"Act," ' and acting pursuant to its rules and regulations,SeriesII5, Article 4, Section 1, issued its complaint and notice of hearingon August 4th, 1941, against the Respondent.2.Copies of the first amended charge, complaint and, notice ofhearing thereon and National Labor Relations Board Rules andRegulations,Series II, were duly served on the Respondent andon Anthony Pezzullo, Anthony Iovino, August Hareuter,. Wil-liam Byrnes and Christopher Byrnes in care of their attorney,Frank A. Amuso, on August 5th,1941, said hearing being sched-uled for September 4th, 1941, at 120 Wall Street, 24th floor, NewYork, New York.On August 14th,1941,Jacob P. Poses,attor-ney for Respondent herein,filed an answer in the above entitled RED TOP_TRUCKING CORPORATION ,1149proceeding.On August 26th, 1941, notice of postponement wasduly served on the parties hereinabove referred to, postponingthe hearing -scheduled on September 4th, 1941, to September 15th,1941.-3.Respondent is and has been since January 4th; 1934, ,a. cor-poration organized and existing under the laws of the State ofNew York, having its principal office at 275 Locust Avenue, NewYork, New York, and having branch garages located at .346 Front:Street,New York., New York, and dt Stapleton, Staten Island,New York, New York, and is now and has been continuously en-gaged at said place of business ,and garages, hereinafter referredto as the "New York 'City place of Respondent."The.Respond-ent .in the course and conduct of its business, as aforesaid, causesand has :continuously caused approximately 20% of its materialsand products which it delivers :and transports to be delivered andtransported in interstate commerce from and through the states ofthe United States other than the State of New York to ,the NewYork City place of business; and causes and has continuouslycaused approximately 20% of the materials and products,:as afore-said, to be delivered and -transported in interstate commerce fromthe said New York City place of business in the State of New Yorkto and through states of the United States other than the Stateof New York.4.Respondent is engaged in interstate commerce within themeaning of the National Labor Relations Act.5.Respondent is and wads at all times mentioned in the abovereferred-to complaint, and at all times herein mentioned as anemployer within the meaning of Section II, sub-division .(2) ofthe Act.'6.International Brotherhood of Teamsters, Chauffeurs, Stable-men and Helpers, Local 816, A. F. of L., hereinafter referred toas the "Union," is a labor organization within the meaning ofSection 11, sub-division (5) of the Act.7.Respondent expressly waives the right to a hearing, to thetaking of testimony or other evidence before a Trial Examinerin this matter, and to the making of findings of facts and con-clusions of law by the Board, pursuant to the conditions ofthe Act.8.This stipulation, together with the above-mentioned firstamended charge, complaint, notice of hearing, answer, notice ofpostponement of hearing, and copy of the National Labor Rela-tions Board Rules and Regulations, Series II, together with the.affidavits of service,of the various papers hereinbefore mentionedin this paragraph, may be filed with the Chief Trial Examinerof the National Labor Relations Board at Washington, D. C.a 150DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.This entire stipulation is subject to the approval of theNational Labor Relations Board and an Order of the NationalLabor Relations Board approving this stipulation,if issued, shallbecome part of the record in the above-entitled matter.If thisstipulation shall not be approved by the National LaborRelationsBoard, the stipulation and all of its parts shall be null and void.10. It is further stipulatedand agreedthat upon the aforesaidfirst amended charge, complaint, notice of hearing, answer, noticeof postponement, and a copy of the National Labor RelationsBoard Rules and Regulations, Series II, together with the affi-davits ofservice of the various papers mentioned in this para-graph, and upon this stipulation, if approved by the NationalLabor Relations Board,'aiiOrder substantially in the form setforth hereinafter may forthwith be made by the said Board, and.upon application by the ' Board without further notice to theRespondent,the United States Circuit Court of Appeals for theSecond Circuit, or any other appropriate court, as provided forin Section 10' (e) of the Act, may e'nter a decree embodying sub-stantially said Order of the Board,.and that the Respondentexpressly waives its right to contest the entry of such decree;the Order referred to above shall 'provide that Respondent andits officers, agents, successors and assigns shall:(1)Cease and desist from:(a) In any manner interfering with, restraining or coercing'its employees in the exercise of their right to self-organization,to form, join or assist the International Brotherhood of Teamsters,Chauffeurs,Stablemen and Helpers, Local 861, A. F. of L.,or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing,and to engage in concertedactivities for the purpose of collectivebargainingor other mutualaid or protection as guaranteed under Section 7 of the NationalLabor Relations Act;(b)Discouraging membership in the International Brother-hood of Teamsters,Chauffeurs,Stablemen and Helpers, Local861, A. F. of L., or any other labor organization, by discriminationin regard to hire or tenure of employment or conditions ofemployment.(2)Take the following affirmative action to effectuate thepolicies of the Act :(a)Offer to Anthony Pezzullo, Anthony Iovino, August Hare-enter,William Byrnes and Christopher Byrnes immediate andfull reinstatement to the positions they held at the time of theirdischarge, without prejudice'to their seniority or other rightsand privileges ; 151(b)Make whole Anthony Pezzullo, Anthony lovino, AugustHareeuter,William Byrnes and Christopher Byrnes for anylosses of pay they may have suffered as a result of their dischargeby the payment to said individuals the total amount of TwoThousand One Hundred and Fifty ($2,150.00) Dollars;(c)Post immediately in conspicuous places at the places ofbusiness, located at 275 Locust Avenue, New York, New York,and 346 Front Street, New York, New York, and maintain fora period of at least thirty (30) consecutive days notices to itsemployees stating :1.That the Board issued this order ;2.That the Respondent will comply therewith;'3.That the Respondent will not engage in the conduct fromwhich it is ordered to refrain from in Paragraph 1 (a) and (b)of this order, and will take the affirmative action hereinabove setforth in Paragraph 2 (a), (b) and (c).(d)File with the Regional Director for the Second Region,within ten (10) days after service of this Order by the Boardupon the Respondent, a report setting forth in detail the mannerand form in which the Respondent has complied with the termsof this Order.11. It is further stipulated and agreed that the entire agree-ment between the parties is contained within the terms of thisstipulation, and there is no verbal agreement of any kind whichvaries, alters or adds to said stipulation in any respect.On October 4, 1941, the Board issued an order approving the abovestipulation, making it a part of the record, and, pursuant to ArticleII, Section 36, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, transferred the proceeding to theBoard for the purpose of entry of a decision and order pursuant tothe provisions of the stipulation.'Upon the basis of the above stipulation and the entire record inthe.case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRed Top Trucking Corporation is a New York corporation with.itsprincipal office in NewYork Cityand two branch garages at.other locations in NewYork City, whereit is engaged in the business2 On September 24, 1941,the charging parties alone entered into a "stipulation"statingthat they had settled their claim for losses of pay by payment to them in the amount of$2,150,which they agreed to divide among themselves equally, a % share to each.This"stipulation"was also approved by the Board in its order of October 4, 1941. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDof delivering and transporting materials and products. In-the courseof its business the respondent causes approximately 20 per -cent ofthe materials and products which it delivers and transports to bedelivered and itransported in interstate commerce from and throughthe States of the United States other than the State of New Yorkto the above-mentioned New York City places of business ; and causesapproximately 20 per cent of the materials and products, as aforesaid,to be delivered and transported in interstate commerce from the saidNew York City places of business to and through States of theUnited States other than the State of New York. The respondentadmits that it is engaged in interstate commerce within the meaningof the Act.We find-that the above-described operations constitute ,a continuousflow of trade,, traffic, .and commerce ;among the several States.,ORDERthe entire record -in the case, and 'pursuant to Section 40 (c) 'of theNational Labor Relations Act, the National Labor Relations Board-hereby-'orders that Red Top Trucking'Corporation,New York City,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of their right to self-organization, 'to form,join or -assist-the International Brotherhood of -Teamsters, Chauffeurs,Stablemen and Helpers, Local 861, A. F. of L., or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteedunder Section 7 of the National Labor Relations Act;(b)Discouraging membership in the International Brotherhoodof Teamsters, Chauffeurs, Stablemen and Helpers, 'Local 861, A. F.of L., or any other labor organization, by discrimination in regardto hire or tenure of employment or conditions of employment.2.Take the following affirmative action to effectuate the policiesof the Act :(a) Offer to Anthony Pezzullo, Anthony Iovino, August Hareuter,William Byrnes, and Christopher Byrnes immediate and full re-instatement 'to the positions they held at the time of their discharge,without prejudice to .their seniority or other rights and privileges;(b)Make whole Anthony Pezzullo, Anthony Iovino, AugustHareuter,William Byrnes, and Christopher Byrnes for any lossesof pay they may have suffered as a result of their discharge by 'the RED TOPTRUCKING CORPORATION153payment to said individuals the total amount of Two Thousand OneHundred and Fifty ($2,150.00) Dollars;(c)Post immediately in conspicuous places at the places of busi-ness, located at 275 Locust Avenue, New York, New York, and 346Front Street, New York, New York, and maintain for a period of atleast thirty (30) consecutive days notices to its employees stating:1.That the Board issued this order,2.That the respondent will comply therewith;3.That the respondent will not engage in the conduct from whichit is ordered to refrain from in Paragraphs 1 (a) and (b) of thisOrder, and will take the affirmative action hereinabove set forth inParagraphs 2 (a), (b), and (c) ;(d) File with the Regional Director for the Second. Region, withinten (10) days after service of this Order by the Board upon therespondent, a report setting forth in detail the manner and form inwhich the respondent has complied- with the terms of this. Order.MR. GERARD D. IZEIiiY took no part in the consideration of theabove Decision and Order.